Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 12/06/2021.
Claims 1-62 are allowed in this Office Action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
However, prior art of record fail to teach “…a referrer document display is rendered from a referrer dynamic canonical resulting document and displayed on one or more screens of the activation user agent; a local activation set of inputs, which are made in context of the referrer document display on the one or more screens, is a non-empty combination of a set of inputs made to activate the target hyperlink and a set of inputs made in context of a visible rendering of the target hyperlink representation; a set of identifying hyperlink data is a non-empty union of: a set of data that is accessed from the referrer dynamic canonical resulting document in response to the local activation set of inputs; and a set of data from the target hyperlink representation; a set of identifying data, which comprises the set of identifying hyperlink data, is a subset of content of the referrer dynamic canonical resulting document; a response to an activation set of inputs, which includes the local activation set of inputs, to the activation user agent comprises: deriving of a representation of the target URL from the set of identifying hyperlink data; requesting of the target document by use of the target URL and thereby retrieving of a target canonical resulting document; communicating with an archival service using an Internet Protocol (IP) address that is assigned by the DNS to a host name that comprises an archival domain name that is registered with the DNS to an archival registrant; identifying of a first archival record and discriminating between the first archival record and a second archival record by use of the 
Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, independent claims 1, 20, 39 and 58 are allowed.
The dependent claims are being definite, further limiting, and fully enabled by the specification.
After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1-62 are allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168